DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 6, and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Matsunami et al. (US 2011/0111210 – cited by applicant).
Considering claim 1, Matsunami teaches heat ray-shielding materials including metal particles (abstract).  An embodiment is taught in Figure 4 (reproduced below) of a plurality of metal-particle containing layers (Paragraph 41) depicting first and second metal particle containing layers.  The metal particles are taught to be flat (Paragraph 38) and the aspect ratio of the particles ranges from 2-80 and preferably from 4-60 (Paragraph 60).

    PNG
    media_image1.png
    281
    533
    media_image1.png
    Greyscale

While not teaching a singular example of the instantly claimed heat ray-screening material this would have been obvious to one of ordinary skill in the art in view of the teachings of Matsunami as this is considered a conventionally known multilayered configuration of plural layers with flat metal particles known to form heat ray-screening material and one would have had a reasonable expectation of success.  Further, the aspect ratio of the particles disclosed by Matsunami overlaps those which are claimed and the courts have held that where claimed ranges overlap or lie inside of those disclosed in the prior art a prima facie case of obviousness exists.  See MPEP 2144.05.
Considering claim 2, Matsunami teaches where a layer of PVB or EVA is formed between the flat metal particle layers (Paragraphs 101 and 136) which is a transparent dielectric material.
Considering claim 6, Matsunami teaches where the metal particles may be silver (Paragraph 42).
Considering claims 9-10, Matsunami teaches where the aspect ratio of the flat metal particles ranges from 2-80 and preferably from 4-60 (Paragraph 60). See MPEP 
Considering claims 11-12, Matsunami teaches where the heat ray shielding material may be sandwiched between PVB or EVA films used in laminated glass for vehicles such as automobiles (i.e. a windshield) (Paragraph 101) which is considered to teach an interlayer.  
Considering claim 13, Matsunami teaches examples having aspect ratios of the flat metal particles ranging from 7-30 (Tables 2-1 A and B) with corresponding maximum reflection wavelengths from 800 – 2,200 nm (Tables 2-3 A and B).  In addition to the disclosure of Matsunami as outlined above, this is considered to render obvious the claimed maximum reflection wavelength as this is considered to be a combination of conventionally known flat metal particle layers with overlapping maximum reflection wavelengths known in the art to form heat-ray shielding materials and one would have had a reasonable expectation of success.  See MPEP 2144.05.
Considering claims 14-16, Matsunami teaches examples of the thickness of the flat metal particles ranges from 5-20 nm (Table 2-1-A).  See MPEP 2144.05.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hakuta et al. (US 2013/0071651– cited by applicant).
Considering claim 1, Hakuta teaches a heat-ray shielding material (abstract) including an embodiment teaching a substrate (1) with a plurality of metal particle containing layers (2) separated from one another by dielectric layer (4) (Paragraph 97; 

    PNG
    media_image2.png
    249
    329
    media_image2.png
    Greyscale

While not teaching a singular example of the instantly claimed heat ray-screening material this would have been obvious to one of ordinary skill in the art in view of the teachings of Hakuta as this is considered a conventionally known multilayered configuration of plural layers with flat metal particles known to form heat ray-screening material and one would have had a reasonable expectation of success.  Further, the aspect ratio of the particles disclosed by Hakuta overlaps those which are claimed and the courts have held that where claimed ranges overlap or lie inside of those disclosed in the prior art a prima facie case of obviousness exists.  See MPEP 2144.05.
Considering claim 2, Hakuta teaches where the dielectric layer (4) is transparent (Paragraph 122).
Considering claim 3, Hakuta teaches where the dielectric layer has an optical thickness with respect to λ1 at which the reflectance is the minimum satisfied by Expression (1) (Paragraphs 130-131):

In the above expression m is an integer of 0 or greater, n is the refractive index of the dielectric material, d is the thickness (nm) of the dielectric material, and nd is the optical thickness (Paragraph 132).  Further, Hakuta teaches where the dielectric material has a refractive index of 1.0-10.0 (Paragraph 126), does not absorb light between 400-700 nm (Paragraph 128), and where the optical thickness is 5-5,000 nm (Paragraph 138).  This is substantially identical to that which applicant discloses regarding the dielectric layer in Paragraphs 47, 48, and 53, respectively, of the originally filed specification.  As such, the disclosure of Hakuta is considered to overlap and render obvious the claimed optical thickness.  See MPEP 2144.05.
Considering claims 4-5, Hakuta teaches where m is 0 or greater (Paragraph 132) and is considered to meet the claimed configuration combined with the overlapping aspect ratios of the flat metal particles as outlined above as this is considered an obvious rearrangement of parts.  See MPEP 2144.04 (VI) and 2144.05.
Considering claim 6, Hakuta teaches where the flat metal particles comprise silver (Paragraph 58).
Considering claims 7-8, Hakuta teaches where the heat-ray shielding material may be between two glass sheets in automotive glass (e.g. a windshield) (Paragraph 169) as well as the use of a second dielectric layer (Paragraph 237) which are disclosed as comprising a variety of polymer materials (Paragraph 125) and these materials absorb at least some amount of UV radiation and are closer to incoming solar radiation.
Considering claims 9-10, Hakuta teaches where the metal particles may have an aspect ratio of 2-80 and preferably of 4-60 (Paragraph 83).  This overlaps the 
Considering claims 11-12, Hakuta teaches where the heat-ray shielding material may be between two glass sheets in automotive glass (e.g. a windshield) (Paragraph 169) which is considered to teach an interlayer.
Considering claim 13, Hakuta teaches examples having aspect ratios of the flat metal particles ranging from 11.2-17.0 (Table 2-1) with corresponding maximum reflection wavelengths from 820 – 1,200 nm (Tables 3-1 and 3-2).  In addition to the disclosure of Hakuta as outlined above, this is considered to render obvious the claimed maximum reflection wavelength as this is considered to be a combination of conventionally known flat metal particle layers with overlapping maximum reflection wavelengths known in the art to form heat-ray shielding materials and one would have had a reasonable expectation of success.  See MPEP 2144.05.
Considering claims 14-16, Hakuta exemplifies where the average thickness of the flat metal particles is 10 nm (Paragraph 173).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Fukano et al. (US 5,999,315) teaches optical polarizers with plural metal particle containing layers with aspect ratios.  Buczek et al. (US 6,649,256) teaches multilayered, magnetically aligned metal particles used in reflective coatings.  .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105.  The examiner can normally be reached on M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SETH DUMBRIS

Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784